                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


 NEWBORN AUDIOLOGY                            :   Case No. 3:19-cv-00100
 SCREEINGS, P.C.,                             :
                                              :   District Judge Thomas M. Rose
        Plaintiff,                            :   Magistrate Judge Sharon L. Ovington
                                              :
 vs.                                          :
                                              :
 KETTERING ADVENTIST                          :
 HEALTHCARE,                                  :
 doing business as                            :
 Kettering Health Network,                    :
                                              :
        Defendant.                            :


                                DECISION AND ENTRY


       This case is before the Court, following an informal telephone discovery

conference, for in camera review of certain documents that Defendant contends are

shielded from discovery by the attorney-client privilege.

       Rule 26(b) (1) of the Federal Rules of Civil Procedure permits discovery of “any

nonprivileged matter that is relevant to a party’s claim or defense....” In general, the

attorney-client privilege precludes revelation of “legal advice ... sought from a

professional legal adviser in his capacity as such ... and communications relating to that

purpose....” Reed v. Baxter, 134 F.3d 351, 355 (6th Cir. 1998).

       “‘The purpose of attorney-client privilege is to ensure free and open

communications between a client and his attorney.’” Automated Solutions Corp. v.
Paragon Data Systems, Inc., 756 F.3d 504, 517 (6th Cir. 2014) (citation omitted); see

Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). “It ‘exists to protect not only the

giving of professional advice to those who can act on it but also the giving of information

to the lawyer to enable him to give sound and informed advice.’” Nilavar v. Mercy

Health Sys.-W. Ohio, 3:99cv00612, 2004 WL 5345311 at *2 (S.D. Ohio Mar.22, 2004)

(Rice, D.J.) (quoting, in part, Upjohn Co. v. United States, 449 U.S. 383, 390 (1981)).

       Yet, “the attorney-client privilege is ‘narrowly construed because it reduces the

amount of information discoverable during the course of a lawsuit.’” Ross v. City of

Memphis, 423 F.3d 596, 600 (6th Cir. 2005) (citation omitted).

       In the present case, in camera review reveals that Exhibits A, B, and C contain

communications related to legal advice sought by Defendant from its attorneys. The

attorney-client privilege therefore shields these Exhibits from disclosure to Plaintiff. See

Nilavar, 3:99cv00612, 2004 WL 5345311 at *2 (quoting Upjohn, 449 U.S. at 389,

attorney-client privileges protects “‘the giving of information to the lawyer to enable him

to give sound and informed advice.’”).

       Although Defendant has produced the remaining Exhibits to Plaintiff, it has

redacted the Bates-stamped numbers from each page. Requiring Defendant to provide

the Bates-stamp numbers would tie these Exhibits to information in other documents

protected by the attorney-client privilege. Defendant, therefore, need not disclose the

Bates-stamped numbers of the remaining Exhibits that were submitted for in camera

review.

       Plaintiff cites two cases for the rule that “‘[a]ttachments which do not, by their

                                              2
content, fall within the realm of the [attorney-client] privilege cannot become privileged

by merely attaching them to a communication with an attorney.’” Kleen Products LLC v.

International Paper, No. 10 C 5711, 2014 WL 6475558, at *2 (N.D. Ill., 2014) (brackets

in Kleen Products; citation omitted); see Muro v. Target Corp., No. 04 C 6267, 2006 WL

3422181, at *5 (N.D. Ill. 2006) (“The attachments, like the primary document, need to

meet the privilege standard to be withheld from discovery.”). Although these two cases

are not controlling authority in this Court, applying the rule they espouse does not expose

Defendant’s privileged communications to discovery. Exhibits A, B, and C fall within

the realm of the attorney-client privilege as do the Bates-stamped numbers on the

remaining Exhibits that were submitted for in camera review.


February 27, 2020                                s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             3
